Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1 and 4 are rejected under 35 USC 102(a)(2) as being unpatentable over Meyer et al. US 2019/0131703.
 
     As to claim 1, Meyer teaches a radar apparatus (fig.6) comprising: a receiving unit 210 including a plurality of receiving antennas (see array in fig.6) including an antenna element 212/214, and configured to receive incoming waves whose arrival directions are known (esp. c.f. [0033, 0037], the antennas receive data indicative of the pointing direction of the incoming wave, no specific “direction” is specified), and a calculating unit (230/240/250) configured to calculate correction value for correcting an error component included in a received signal of the incoming waves received by the receiving unit based on the received signal (esp. c.f. [0033, 0037], pointing direction associated with antenna beam may be corrected based on azimuth, no specific “component” is specified), the correction value being depending on an azimuth of the antenna element (esp. c.f.) [0033, 0037], the correction is based on azimuth).  

     As to claim 4, Meyer teaches a value calculation method comprising (see fig.6): receiving incoming waves whose arrival direction are known with plurality of receiving antennas including an antenna element (a receiving unit 210 including a plurality of receiving antennas in the array including an antenna element 212/214, and configured to receive incoming waves whose arrival directions are 
	
Claim Objections
Claims 2-3 are objected to for depending upon a rejected base claim but would otherwise be allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646



Bo Fan | USPTO | Washington DC
 571.272.3013 |  Bo.Fan@uspto.gov